Luke, J.
1. The notice to the city was sufficient to put the city on notice of the claim of the alleged damages.
2. If, by a city’s construction of drains in a negligent manner, surface-water from the streets and adjacent property is cast upon an adjoining lot and is caused to pond thereon, or if by negligent construction or maintenance of such drains there be thrown upon such lot surface-water polluted by filth and laden with noxious odors, the owner of the lot may recover the damages sustained in consequence thereof. Mayor &c. of Brunswick v. Tucker, 103 Ga. 233 (29 S. E. 701); Holmes v. Atlanta, 113 Ga. 961 (39 S. E. 458); Langley v. Augusta, 118 Ga. 590 (45 S. E. 486, 98 Am. St. R. 133).
3. An owner of realty, suing a city for damages, can not recover, for damage to the freehold, the value of earth washed away by negligently maintained drainage, and also recover the difference between the market value of the lot before the earth was washed away and its value afterward. City of Atlanta v. Swiney, ante, 415 (93 S. E. 24).
4. The petition as amended was not subject to the general demurrer, nor to the special demurrers that were overruled.

Judgment affirmed.


Wade, O. J., and George, J., concur.